Citation Nr: 1601043	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected coronary artery disease (CAD) and posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.
In April 2015, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2015 supplemental statement of the case.  

In April 2015, the Board granted service connection for tinnitus. In an August 2015 rating decision, the RO assigned a 10 percent disability rating for tinnitus.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran does not have hypertension as defined by VA.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in October 2011 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection on a direct and secondary basis, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his claim.  

As indicated above, the case was remanded in April 2015 for any updated treatment records and to afford the Veteran a VA examination to assess the nature and etiology of his claimed hypertension.  The Veteran's updated VA treatment records were secured prior to readjudication of the claim by the AOJ in November 2015.  Also, a VA examination was conducted in November 2015 to assess the nature and etiology of the claimed hypertension.  The Board finds that the November 2015 VA examination was thorough, contained all pertinent findings, and responded to the inquiries posed by the Board.  Additionally, the Board finds that the November 2015 VA examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  As such, the Board concludes that VA obtained an adequate opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Furthermore, as an adequate opinion addressing the claim is of record, the Board concludes that there has been substantial compliance with the April 2015 Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the duty to assist is also met.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by § 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a claimed disability, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Without a current diagnosis, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability); see also Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran claims that he has hypertension and that it is related to his military service.  See, e.g., Veteran's claim dated August 2011.  Alternatively, he asserts that his hypertension is due to his service-connected CAD and PTSD.  Id.  

Hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2015).

The Veteran's STRs, including his January 1969 enlistment examination report and July 1970 separation examination report, are absent any documentation of hypertension or blood pressure readings that meet VA's criteria for hypertension.

Post-service medical evidence shows no clinical diagnosis of hypertension as defined by VA.  See, e.g., VA treatment records dated June 1980, March 1994, October 1998, September 2005, May 2009, and November 2010.  In fact, in a September 2005 VA treatment record, a VA physician stated that the Veteran's blood pressure "was shown to be 115/65 today and has a history of" low blood pressure.

The Board notes that in a June 2007 private treatment report, a Dr. J. L. Hargrove ordered the Veteran to undergo a treadmill stress test, which revealed blood pressure readings of 108/70, 110/78, 132/80, 148/82, and 158/86.  Furthermore, recovery blood pressure readings were 150/80, 144/78,138/66,120/64, and 110/60.  Based on these blood readings, Dr. J. L. Hargrove diagnosed hypertension.  See private treatment report dated July 2007.

In March 2012, the Veteran was afforded a VA examination to assess the nature and etiology of his claimed hypertension.  The VA examiner found that the Veteran did not have hypertension and that his treatment plan did not include prescribed medications for hypertension.  The VA examiner noted the Veteran's blood pressure readings of 118/73 in December 2011, 116/77 in February 2012, and 105/70 in March 2012.

In a February 2013 VA examination report, the VA examiner documented the Veteran's current blood pressure readings of 119/85, 116/80, and 117/84.  The examiner concluded that the Veteran "was noted to have hypertension in about 1998.  This is well controlled essential hypertension and is not related to his [service-connected] arteriosclerotic heart disease.  Therefore it is less likely as not related to service."

Pursuant to the April 2015 Board remand, the Veteran was afforded a VA examination in November 2015. The VA examiner noted the Veteran's blood pressure readings of 120/70 in May 2015, 120/81 in June 2015, and 125/75 in September 2015.  The November 2015 VA examiner indicated that he reviewed the Veteran's claims file and stated that the Veteran was diagnosed with hypertension in 1998; however, he currently does not have a diagnosis of hypertension.  Furthermore, the VA examiner stated that the Veteran's blood pressure has been well controlled without medications.
The Board finds that the February 2013 VA examiner's opinion is of minimal probative value.  While noting normal blood pressure readings, the examiner concluded that the Veteran had essential hypertension diagnosed in 1998 that was not service related.  There was no independent assessment whether the 1998 diagnosis was accurate or whether the Veteran currently had hypertension without elevated readings or a showing that medication or other treatment was used to control elevated readings.   Accordingly, the February 2013 VA examiner's opinion is afforded minimal probative value.

The Board finds that the March 2012 and November 2015 VA examination reports are afforded significant probative weight with respect as to whether the Veteran has a current hypertension diagnosis.  In particular, the March 2012 VA examination report is consistent with the medical evidence, and the examiner's opinion provided an informed rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Furthermore, the Board finds that the November 2015 opinion addressed all pertinent evidence, to include the Veteran's medical history and current blood pressure readings, and was supported by an articulated medical explanation that is consistent with the remaining evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295, 302-04 (2008).

In sum, the evidence of record fails to show that the Veteran has a current diagnosis of hypertension as defined in 38 C.F.R. § 4.104, DC 7101, Note (1).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Dr. J. L. Hargrove diagnosed hypertension in June 2007, though none of the blood pressure readings are indicative of hypertension as defined by 38 C.F.R. § 4.104, DC 7101, Note (1), because diastolic pressure was under 90mm and systolic pressure was under 160mm.  Medication was not prescribed.  Furthermore, the Board finds it probative that the March 2012 and, more recently, the November 2015 VA examiners did not provide a hypertension diagnosis.  

The requirement of a "current disability" is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain, 21 Vet. App. 319.  Crucially, the evidence shows that the Veteran has not met the diagnostic criteria for hypertension at the any time during the pendency of his claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v, 21 Vet. App. 319.  Even viewing the 1998 and 2007 diagnoses of hypertension in a light most favorable to the Veteran (assuming that they are accurate despite the absence of findings of diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm), these diagnoses were made prior to the current claim for benefits in 2011 and do not demonstrate the presence of disability during the appeals period.  

Service connection is granted for disease or injury in service where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has hypertension; there can be no valid claim for service connection on any basis.  See Brammer, 3 Vet. App. 223, 225; see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes).  Consequently, the claim for service connection for hypertension must be denied on a direct and secondary bases.


ORDER

Service connection for hypertension, including as secondary to service-connected CAD and PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


